Citation Nr: 0123006	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  94-39 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar 
myositis, currently rated as 10 percent disabling.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
maxillary sinusitis.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for chest 
pain.  


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran had active duty from June 1979 to June 1983.  He 
also had periods of active duty training with the Puerto Rico 
Army National Guard.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1991 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Department of Veterans Affairs 
(VA), Regional Office (RO), which determined that the veteran 
had not submitted new and material evidence sufficient to 
reopen the claims of entitlement to service connection for 
maxillary sinusitis and chest pain.  An increased evaluation 
lumbar myositis was denied.  In a November 2000 rating 
decision the evaluation for lumbar myositis was increased to 
10 percent.  


FINDINGS OF FACT

1.  The VA notified the veteran of information and evidence 
needed to substantiate and complete the claims in the 
November 1991, November 1993 and November 2000 rating 
decisions, the September 1992 statement of the case (SOC) as 
well as the April 1994, April 1996 and November 2000 
supplemental statements of the case (SSOC).  

2.  The veteran has not referenced any unobtained evidence 
that might aid the claim or that might be pertinent to the 
basis of the denial of the claims.  

3.  The VA examined the veteran in November 1999.  

4.  The veteran's lumbar myositis is manifested by flexion 
between 60 and 75 degrees, extension between 10 and 40 
degrees, lateral bending between 17 and 25 degrees and 
rotation between 25 and 30 degrees.  

5.  The RO denied service connection for maxillary sinusitis 
and chest pain in September 1985.  

6.  The evidence added to the record since the September 1985 
denial, to include VA and private medical records, bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
themselves or with evidence previously assembled is so 
significant they must be considered in order to decide fairly 
the merits of the claim.


CONCLUSIONS OF LAW

1.  The VA has satisfied its duties to notify and to assist 
the veteran.  38 U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.159).

2.  The criteria for an evaluation in excess of 10 percent 
for lumbar myositis spine have not been met.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45 and 4.59, Diagnostic Code 5292 (2000).  

3.  The evidence submitted since the September 1985 RO denial 
is new and material; thus, the requirements to reopen the 
claim of entitlement to service connection for maxillary 
sinusitis and chest pain have been met.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5108, 7105(c) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.156(a), 20.302, 20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 
3.159(b)).  The November 1991, November 1993 and November 
2000 rating decisions, the September 1992 SOC as well as the 
April 1994, April 1996 and November 2000 SSOC informed the 
veteran of the evidence needed to substantiate the claim.  VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decisions, SOC and 
SSOC informed the veteran of the information and evidence 
needed to substantiate the claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,631 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The VA examined the 
veteran in November 1999.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

I.  Lumbar Myositis  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1999 & Supp. 2001); 38 C.F.R. Part 4 (2000).  In so doing, it 
is the Board's responsibility to weigh the evidence before 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making 
a determination, the Board has carefully reviewed the 
pertinent medical evidence, including the veteran's entire 
medical history in accordance with 38 C.F.R. § 4.1 (2000) and 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2000) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.

The veteran's lumbar myositis is evaluated as 10 percent 
disabling under Diagnostic Code 5292 for limitation of lumbar 
spine motion.  A 10 percent evaluation is warranted for 
slight limitation of motion of the lumbar spine; a 20 percent 
evaluation requires moderate limitation of motion.  A 40 
percent evaluation is warranted for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2000).  It must be noted that the terms such as 
"moderate", and "marked" are not defined in VA regulations.  
Rather than applying an inflexible formula, it is incumbent 
upon the Board to arrive at an equitable and just decision 
after having evaluated the evidence.  38 C.F.R. § 4.6 (2000).  
It should also be noted that the use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2000).

The VA's Physician's Guide for Disability Evaluation 
Examinations [rescinded], provides that normal range of 
motion of the lumbar spine is forward flexion to 95 degrees, 
backward extension to 35 degrees, lateral flexion to 40 
degrees and rotation to 35 degrees.  Since diagnostic code 
5292 provides for three levels of disability based upon 
limitation of motion in the four planes of movement in the 
lumbar spine, designated as slight, moderate or severe, we 
can infer that the levels of disability based upon limitation 
of motion correspond generally to ranges of degrees in each 
of the planes of movement.  Accordingly, a slight disability 
would be measured as a loss of motion up to approximately 33 
percent of the normal range of motion; a moderate disability 
would be measured as a loss of motion between 33 and 66 
percent of normal range of motion; and, a severe disability 
would be measured as a loss of motion greater than 66 percent 
of normal range of motion.  

A careful review of the evidence of record finds that 
entitlement to an increased evaluation for the service-
connected lumbar myositis is not warranted.  The objective 
evidence of record does not indicate that the veteran's 
lumbar myositis has resulted in moderate limitation of 
motion.  VA outpatient treatment record, dated  April 2000, 
reveals that back flexion was 75 degrees and extension was 40 
degrees.  In November 2000 back flexion was 70 degrees and 
extension was 35 degrees.  Lateral bending was 25 degrees and 
rotation was 30 degrees.  At the November 1999 VA examination 
back flexion was 60 degrees with pain and extension was 10 
degrees.  Lateral bending to the right and left was 17 
degrees and rotation to the right and left was 25 degrees.  
Clearly, the evidence does not demonstrate entitlement to an 
evaluation in excess of 10 percent pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

As there is no evidence of fractured vertebra or ankylosis of 
the spine, the Board finds no basis for application or 
consideration of 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, or 5289.

The Board has considered the application of 38 C.F.R. §§  
4.40 (consider "functional loss" "due to pain"), 4.45 
(consider "pain on movement, swelling, deformity, or atrophy 
on disuse" in addition to "instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, an increased rating is not warranted on the basis of 
these regulations.  VA outpatient treatment records show that 
there was back tenderness with myospasm in July 1990.  There 
was tenderness to palpation over the right posterior low ribs 
and paravertebral muscles in August 1992.  In August 2000 
back tenderness with myospasm was noted.  Straight leg 
raising was positive but Patrick's test was negative.  There 
was no visible spasm but there was pain on palpation at L3 
and L4 in October 2000.  Straight leg raising was positive on 
the right.  In November 2000 there was back tenderness.  
Straight leg raising was 55 degrees on the right.  For these 
symptoms, the veteran is currently in receipt of a 10 percent 
evaluation.  

The medical evidence does not show swelling, deformity, or 
atrophy.  At the November 1999 VA examination there was no 
spasm of the lumbosacral paravertebral muscles tender to 
palpation L5 spinous processes and paravertebral muscles 
right and left.  No musculature masses of the back were 
found.  There were no atrophies of the lower extremities 
muscles.  Manual muscle test and deep tendon reflexes were 
normal.  Straight leg raise test, Lasegue test, slump test 
and Patrick's test were all negative.  In August 2000 deep 
tendon reflexes and manual muscle test were normal.  Sensory 
was normal to pinprick and Lasegue was unremarkable.  Deep 
tendon reflexes were normal and straight leg raising was 
negative on the left in October 2000.  Patrick's Lasegue 
tests were negative bilaterally in November 2000.  Thus, the 
Board concludes that there is not pain, which warrants an 
increased rating under 38 C.F.R. §§ 4.40, 4.45, or 4.59.  For 
these reasons, a higher evaluation is not warranted based on 
38 C.F.R. §§ 4.40, 4.45, or 4.59 (2000).  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected lumbar myositis.  

II.  New and Material  

Initially, the applicable law clearly states that, a notice 
of disagreement shall be filed within one year from the date 
of mailing of notice of the result of initial review or 
determination.  38 U.S.C.A. § 7105(b) (West 1991 & Supp. 
2001); 38 C.F.R. § 20.302 (2000).  If no notice of 
disagreement is filed the action or determination shall 
become final and the claim will not be thereafter be reopened 
or allowed, except as may otherwise be provided by 
regulations.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2001).  
A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 C.F.R. § 20.1103 
(2000).  

However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, the claim 
shall be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001).  "New and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C. § 5103A(a)(1) (West Supp. 2001).  
However, nothing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C. § 5103A(f) (West Supp. 2001).  

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 66 Fed. Reg. 45,630 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)).  However, the revised regulation applies to any 
claim to reopen received on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (August 29, 2001).  The effective date rule 
established by 38 U.S.C.A. § 5110(g) prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  As this claim to 
reopen was received on October 9, 1991, prior to August 29, 
2001, the revised regulation is not applicable and the Board 
may not consider the revised regulation.  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

The Board has reviewed the evidence received into the record 
since the September 1985 denial and finds that new and 
material evidence has been received to reopen the claims of 
service connection for maxillary sinusitis and chest pain.  
VA outpatient treatment records, dated December 1986 to 
November 2000, show that the veteran was seen for sinusitis 
and complaints of chest pain.  Chronic obstructive pulmonary 
disease (COPD) was the assessment in July 1990.  The 
diagnosis was congestion in January 1991 and in July 1992 the 
diagnosis was chronic sinusitis.  Private medical records, 
dated December 1989 to December 1994, indicate that the 
veteran was treated for allergies, pulmonary, cardiovascular 
and metabolic problems.  In March 1990 the final diagnosis 
was bronchial asthma and in September 1993 the diagnostic 
impressions were rhinitis and pharyngitis with possible 
allergic etiology.  

This evidence bears directly and substantially upon the 
specific matter under consideration, and was not considered 
by the RO when it issued its September 1985 rating decision.  
Moreover, it is so significant that it must be considered in 
order to decide fairly the merits of the claim.  This 
evidence therefore constitutes new and material evidence 
under 38 C.F.R. § 3.156(a), and the claim is thus reopened.


ORDER

An increased evaluation for lumbar myositis is denied.  

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for maxillary 
sinusitis is reopened and to this extent only, granted.  

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for chest pain is 
reopened and to this extent only, granted.  



REMAND

As new and material evidence has been received sufficient to 
reopen the veteran's previously denied claim and pursuant to 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) the VA is required to obtain a VA 
examination in order to make a decision on the reopened 
claims.  Although the VA examined the veteran in January 1985 
and November 1999 the examiners did not provide opinions as 
to the etiology or likely onset of any respiratory, pulmonary 
or cardiovascular disorders.  In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(4)).  

Accordingly, this case is REMANDED for the following:


1.  The veteran should be afforded VA 
examinations to ascertain the etiology 
and likely onset of sinusitis or any 
cardiovascular disorders.  The claims 
folder should be made available to the 
examiners for review before the 
examinations and the examiners are asked 
to indicate in the examination reports 
that the claims folder has been reviewed.  
All necessary tests should be conducted 
and the examiners should review the 
results of any testing prior to 
completion of the reports.  The examiners 
should provide a complete rationale for 
all conclusions reached and opinions 
expressed.

a.  The examiners should specifically 
express opinions as to the etiology of 
sinusitis or any cardiovascular 
disorders.  

b.  The examiners should specifically 
express opinions as to whether it is at 
least as likely as not that the veteran 
has sinusitis or any cardiovascular 
disorders which were incurred in or 
aggravated by service.  

4.  The veteran is advised that failure 
to report for a scheduled VA examination 
may have adverse consequences, including 
the possible denial of the claim.  See 38 
C.F.R. § 3.655(b) (2000); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests, reports, special studies, or 
opinions requested, appropriate 
corrective action is to be implemented.

6.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


